Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 1 of 16 PageID #: 434
                                                                                    FILED
                                                                                  IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

                                                                             ★    NOVd 2 2018         ★
 JMK:JN
 F.#2017R01809
                                                                             BROOKLYN OFFICE
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                           X
                                                       SUPERSEDING
  UNITED STATES OF AMERICA                             INDICTMENT


         - against -                                   Cr. No. 17-647(S-\)(RID)
                                                       (T. 15, U.S.C., §§ 78j(b) and 78ff; T. 18,
  MAKSIM ZASLAVSKIY,                                    U.S.C., §§ 371, 981(a)(1)(C), 1349,2 and
                                                        3551         T. 21, U.S.C., § 853(p); T. 28,
                           Defendant.                   U.S.C.,§ 2461(c))

                                           X


 THE GRAND JURY CHARGES:


                                        INTRODUCTION


                At all times relevant to this Indictment, unless otherwise indicated:

 I.     The Defendant and Relevant Individuals and Entities                              !
                1.     The defendant MAKSIM ZASLAVSKIY was a resident of Brooklyn,

 New York and the sole owner of REcoin Group Foundation, LLC and DRC World, Inc., also

 known as Diamond Reserve Club.


                2.     REcoin Group Foundation, LLC("REcoin") was a limited liability

 company organized in or about July 2017 in Nevada with its purported place of business in Las

 Vegas, Nevada. REcoin purportedly engaged in the business ofinvesting in real estate and

 developing real estate-related "smart contracts." REcoin was operated by the defendant

 MAKSIM ZASLAVSKIY and others. In or about July 2017, REcoin conducted an Initial Coin

 Offering("ICQ")in which REcoin made generalized solicitations for investments in REcoin

 using statements posted on the internet and distributed throughout the world, including in the

 United States (the "REcoin ICG").
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 2 of 16 PageID #: 435




                3.         DRC World,Inc., also known as Diamond Reserve Club ("Diaijiond"),
 was a corporation incorporated in or about September 2017 in Puerto Rico with its puijported
 principal place of business in Puerto Rico. Diamond purportedly engaged in the business of

 investing in diamonds and obtaining discounts with product retailers for individuals who

 purchased memberships in Diamond. In or about September 2017, Diamond announcjed the
 start of a purported Initial Membership Offering (the "Diamond IMG"), which was functionally

 the same as an ICQ.


 11.     Relevant Terms and Definitions


                4.         An "Initial Coin Offering" or"ICO" was a fundraising event during which

 an entity offered participants a unique "coiu" or "token" in exchange for consideration. The

 tokens or coins were generally issued on a "blockchain" or a cryptographically secured ledger.

 The tokens or coins were often paid for in "virtual currency." ICOs were typically announced

 and promoted through the internet and email. Issuers usually released a "whitepaper'

 describing the project and the terms ofthe ICO. In order to participate in the ICO,investors

 were generally required to transfer funds to the issuer. After the completion ofthe ICO,the

 issuer distributed its unique coin or token to the participants. The tokens might entitle folders to
 certain rights related to a venture underlying the ICO,such as rights to profits, shares of assets,

 rights to use certain services provided by the issuer and/or voting rights. These tokens jmight
 also be listed on online platforms, often called virtual currency exchanges, and might be: tradable

 for virtual currencies.


                5.         "Virtual currency" was a digital representation of value that could be

 digitally traded and functioned as(a) a medium of exchange; and/or(b)a unit of account; and/or

 (c)a store of value, but did not have legal tender status. In other words, virtual currency was
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 3 of 16 PageID #: 436




 not issued by any jurisdiction and functioned only by agreement within the community of users

 ofthat particular currency. Examples of virtual currency were Bitcoin and Ethereum.

                6.      A "blockchain" was a type of distributed ledger, or peer-to-peer database

 spread across a network, that recorded all transactions in the network in theoretically

 unchangeable, digitally-recorded data packages called blocks. Each block contained a batch of

 records oftransactions, including a timestamp and reference to the previous block, linldng the

 blocks together in a chain. The system relied on cryptographic techniques for secure recording

 oftransactions.


                7.      A "smart contract" was a computer program designed to execute the terms

 ofa contract when certain triggering conditions were met. Blockchains or distributed ledgers

 could record smart contracts.


                8.     "Online funds transfer services" such as PayPal and Stripe pemhtted users

 to purchase goods and services from websites and mobile applications using the payment

 methods stored in that user's account, such as their credit cards or direct debit bank accounts.

                9.      An "investment contract" was an investment of money in a common

 enterprise with a reasonable expectation of profits to be derived from the entrepreneurial or

 managerial efforts of others. An investment contract was a security as defined by Seciion

 2(a)(1) ofthe Securities Act of 1933 ("Securities Act") and Section 3(a)(10) ofthe Securities

 Exchange Act of 1934("Exchange Act"). Investments in the REcoin ICO and the Diamond

 IMO were investment contracts, and therefore "securities" as defined by Section 2(a)(l|) ofthe
 Securities Act and Section 3(a)(10) ofthe Exchange Act.
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 4 of 16 PageID #: 437




 III.   The Fraudulent Scheme


                10.    In or about and between January 2017 and October 2017, the defendant

 MAKSIM ZASLAVSKIY,together with others, engaged in a fraudulent scheme to defraud

 investors and potential investors in REcoin and Diamond by inducing them to purchase

 purported tokens or coins associated with the REcoin ICG and the Diamond IMG through

 material misrepresentations and omissions.

        A.      REcoin


                11.    In or about July 2017,the defendant MAKSIM ZASLAVSKIY and his co-

 conspirators began advertising the REcoin ICG as a "new blockchain" token founded by

 ZASLAVSKIY that was "backed by real estate investments in developed economies such as the

 United States, U.K., Switzerland, Australia, Canada and Japan." REcoin press releases provided

 that REcoin would be an "easily accessible financial platform through which people from all

 over the world can convert their savings into a real estate backed currency for the potential of

 high retums or to protect their earnings from inflation." REcoin was advertised as backed by

 real estate investments "with some of the highest potential retums, such as short sales,

 foreclosures, rental properties and other related developments."

                12.    In or about July 2017, the defendant MAKSIM ZASLAVSKIY ^d his co-
                                                                                            i
 conspirators launched a promotional website for REcoin. The website identified

 ZASLAVSKIY as the Chief Executive Gfficer("CEG")and founder of REcoin and sejveral
 employees of REcoin in marketing and development positions. Individuals were able to invest

 in REcoin through its website using their credit cards, virtual currency or through onlipe funds

 transfer services.
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 5 of 16 PageID #: 438




                13.     According to REcoin's website, the REcoin ICO was expected to run from

 August 7,2017 through October 9,2017. REcoin provided early investors with a 15 percent

 discount on tokens. The discount decreased as certain threshold levels oftokens were sold until

 the close ofthe ICO, at which point tokens could be purchased for one dollar per token. On July

 7,2017, REcoin issued a press release through BusinessWire, one ofthe companies thlt
 distributed press releases for REcoin, stating that "[t]he proceeds from the initial sale oftokens

 will be invested in the highly regulated real estate market," that REcoin will be "managed,

 tracked and authenticated through blockchain technology" and that an "international team of

 attorneys and programmers have been working tirelessly on creating solutions for REcoin
                                                                                          i


 holders to allow them to enter smart contracts in real estate." As oflate August and e^ly
 September 2017,a counter near the top ofthe REcoin website stated that over 2.8 million

 "REG," or REcoin tokens, had been purchased already.

                14.     The REcoin whitepaper,which investors could access from the website,

 contained additional statements about the supposed REcoin token, which the whitepaper

 described as "an attractive investment opportunity" which "grows in value." The whitepaper

 identified the defendant MAKSIM ZASLAVSKIY as the founder of REcoin, and stated that

 "REcoin is led by an experienced team ofbrokers, lawyers, and developers and investsjits
 proceeds into global real estate based on the soundest strategies." The whitepaper also provided

 that the "The REcoin Purse is secured by the latest cryptocurrency tools and designed t^ be user-
 friendly and convenient." The whitepaper provided for two ways that REcoin could grow in

 value:(1)"through the steady increasing value ofthe real estate investments that REcoin is used

 to purchase," and(2) when the demand for REcoin rises."
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 6 of 16 PageID #: 439




                15.      Individuals who wanted to invest in REcoin were required to register on

 the REcoin website by providing an email address. Once an individual provided his or her

 email address, he or she received periodic communications from the defendant MAKSIM

 ZASLAVSKIY using the email address info@101recoin.com. One such communication

 indicated that REcoin raised over $1.5 million in direct REcoin token purchases during the first

 three days ofthe ICO. Similarly, on August 9, 2017, two days after the launch ofthe jREcoin

 ICO,ZASLAVSKIY and his co-conspirators issued a press release entitled "REcoin ICO is a hit

 from the start: the first ever crypto currency hedged by real estate is selling out in droyes." The

 press release stated that since the launch ofthe ICO, REcoin "raised over $1.5 million in direct

 REcoin token purchases" and that "[ajnother $2.3 million is the projected earnings from real

 estate deals that are on the table as a result of the REcoin ICO success."

                16.      Statements made by the defendant MAKSIM ZASLAVSKIY and others

 to potential investors and investors in the REcoin ICO were materially false and misleading.

 For example, contrary to representations made on REcoin's website, in press releases and in its

 whitepaper, REcoin never purchased any real estate, either before, during or after the REcoin

 ICO. Additionally, REcoin never consulted or hired any broker, lawyer or developer p engage
 in the supposed real estate investments listed in REcoin's marketing materials. REcoin also did
                                                                                          I
                                                                                         1



 not sell more than 2.8 million in tokens, as advertised on its website. Furthermore, while

 investors in REcoin transferred funds to ZASLAVSKIY and his co-conspirators and received

 certificates in return indicating the investors' individual ownership in REcoin tokens, no REcoin

 token or coin was ever developed, and therefore, investors never received any form of digital

 asset, token or coin.
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 7 of 16 PageID #: 440




                17.    Based in whole or in part on material misrepresentations and omissions

 made by the defendant MAKSIM ZASLAVSKIY and his co-conspirators, approximately 1,000

 individuals invested in the REcoin ICO.


        B.      Diamond


                18.    On or about September 6,2017,the defendant MAKSIM ZASLAVSKIY

 and others announced in a press release that they were "switching strategies" from backing their

 offering with real estate to backing it with diamonds,and that "[a]11 REcoin holdings will be

 seamlessly converted into Diamond Reserve Coin(DRC)." Diamond was advertised as a

 "tokenized membership" through the blockchain-based DRC,"a brand new cryptocurrency

 designed for a broad range offinancial transactions mainly focusing on operations witli precious

 stones worldwide." The advertisements indicated that DRC was "hedged by physical

 diamonds."


                19.    A release dated September 11,2017 on Reddit(the "Reddit Rel<;ase"), a

 news aggregation and discussion website, titled "official statement" by the defendant MAKSIM

 ZASLAVSKIY,the "founder and CEO of REcoin," proclaimed the supposed success ofthe

 REcoin ICO by reiterating the false statement made in prior releases that, after the REcoin ICO

 began on August 7, 2017,"over $1.5 million in direct REcoin token purchases[were made]."

 The Reddit Release announced the end of the REcoin ICO and the conversion of REcoin tokens

 into Diamond tokens. Potential Diamond IMO investors were offered a discount on tokens

 similar to the REcoin ICO discount, such that investors purchasing Diamond tokens during the

 early stages ofthe Diamond IMO would receive a 15 percent discount on tokens. As jvith the
 REcoin ICO,the discount on tokens decreased as certain threshold levels oftokens were sold

 until the close ofthe IMO,at which point Diamond tokens would be sold for one dollar each.
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 8 of 16 PageID #: 441




 The Reddit Release also stated that "members" ofthe "club" were "entitled to all the

 opportunities and benefits they were promised at the time ofjoining the REcoin community.

 The release also offered individuals who had invested in the REcoin ICO either a refund oftheir

 investment, or the ability to convert their REcoin tokens into Diamond tokens at a disJount.
 The release further stated that the diamonds backing the Diamond IMO were "especially stored

 in secure locations in the United States and fully insured for their full value."

                20. In or about September 2017,the defendant MAKSIM ZASLAVpKIY and
 others launched a promotional website for Diamond. The Diamond website indicated that the

 "DRC ecosystem [was] at the pre-launch stage" as of January 2017. The website also identified

 ZASLAVSKIY as the founder of Diamond. Individuals were able to invest in Diamond through

 its website using their credit cards, virtual currency or through online funds transfer services.

                21.     Similar to the REcoin website, the Diamond website contained aj
 whitepaper for the Diamond IMO. The Diamond whitepaper provided that the goals cjfthe
 DRC were to "offer unique opportunities and benefits" and to "indefinitely prolong the lifespan

 and development ofthe[DRC]to increase its liquidity, visibility,[and] enhance its credibility

 worldwide." Similar to the Reddit Release, the Diamond whitepaper also proclaimed that the

 DRC was "hedged by physical diamonds which are stored in secure locations in the United

 States and are fully insured for their value." The Diamond whitepaper further stated th at

 Diamond was to be "led by industry experts" and that a group would be formed to, among other

 things, ensure that "all diamonds are purchased at the best possible price" and "perform strategic

 sale/purchase transactions which would benefit the DRC, where 100% ofthe profit is reinvested

 back into diamonds."
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 9 of 16 PageID #: 442




                22.    Furthermore, as with REcoin,individuals who wanted to invest in

 Diamond were required to register on the Diamond website by providing an email address.

 Once an individual provided his or her email address, he or she received periodic

 communications from the defendant MAKSIM ZASLAVSKIY using the email address

 info@drc.world. In these communications,ZASLAVSKIY and his co-conspirators attempted to

 induce investors to purchase Diamond coins by stating, for example, that Diamond "f6recast[s] a

 minimum growth of 10% to 15% per year." In another email,ZASLAVSKIY urged investors to

 buy Diamond coins and stated that "negotiations with different exchanges" were ongoing so that

 investors could trade Diamond coins "on external exchanges and make more profit.'

                23.    The statements made by the defendant MAKSIM ZASLAVSKIY and

 others to potential investors and investors in the Diamond IMO were materially false and
                                                                                       I




 misleading. For example, the Reddit Release falsely stated that REcoin had sold over $1.5

 million in REcoin tokens. Diamond also never purchased any diamonds or identified any

 diamond storage locations, as stated in the Diamond whitepaper and the Reddit Release, and no

 insurance was taken out on any diamonds. Additionally, contrary to representations made in the

 Diamond whitepaper, the Reddit Release and email communications from ZASLAVSKIY and

 his co-conspirators to potential investors and investors, no Diamond tokens or coins had ever

 been developed, and those investors who transferred funds from REcoin to Diamond \yere not

 given any coins or tokens in return.

                24.    Based in whole or in part on material misrepresentations and omissions

 made by the defendant MAKSIM ZASLAVSKIY and his co-conspirators, individuals invested

 in the Diamond IMO.
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 10 of 16 PageID #: 443




                                              COUNT ONE
                                 (Conspiracy to Commit Wire Fraud)

                 25.     The allegations contained in paragraphs one through 24 are realleged and

  incorporated as iffully set forth in this paragraph.                                  |
                 26.     In or about and between January 2017 and October 2017, both (|ates being
  approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

  MAKSIM ZASLAVSKIY,together with others, did knowingly and intentionally conspire to

  devise a scheme and artifice to defraud one or more investors and potential investors in the

  REcoin ICO and the Diamond IMO,and to obtain money and property from them by njieans of
  materially false and fraudulent pretenses, representations and promises, and for the purpose of

  executing such scheme and artifice, to transmit and cause to be transmitted by means of wire

  communication in interstate and foreign commerce writings, signs, signals, pictures and sounds,

  contrary to Title 18, United States Code, Section 1343.

                 (Title 18, United States Code, Sections 1349 and 3551 et seq.i

                                             COUNT TWO
                               (Conspiracy to Commit Securities Fraud)

                 27. The allegations contained in paragraphs one through 24 are realleged and
  incorporated as if fully set forth in this paragraph.

                 28.     In or about and between January 2017 and October 2017, both d^tes being
  approximate and inclusive, within the Eastern District ofNew York and elsewhere,the kefendant
  MAKSIM ZASLAVSKIY,together with others, did knowingly and willfully conspire to use and

  employ one or more manipulative and deceptive devices and contrivances, contrary to Rule

  lOb-5 ofthe Rules and Regulations ofthe U.S. Securities and Exchange Commission, Tjitle 17,
  Code of Federal Regulations, Section 240.10b-5, by:(a)employing one or more device^,

                                                    10                                      1
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 11 of 16 PageID #: 444




  schemes and artifices to defraud;(b) making one or more untrue statements of material fact and

  omitting to state one or more material facts necessary in order to make the statements made,in

  light of the circumstances under which they were made, not misleading; and(c)engaging in one

  or more acts, practices and courses of business which would and did operate as a ffauc^ and deceit
  upon one or more investors and potential investors in the REcoin ICO and the Diamond IMO,in
  connection with the purchase and sale ofinvestments in the REcoin ICO and the Diamjond IMO,
  directly and indirectly, by use of means and instrumentalities ofinterstate commerce and the

  mails,contrary to Title 15,United States Code,Sections 78j(b)and 78ff.                 |
                 29.    In furtherance ofthe conspiracy and to effect its objects, within the

  Eastern District of New York and elsewhere, the defendant MAKSIM ZASLAVSKIY,together

  with others, committed and caused to be committed, among others, the following:        |
                                           OVERT ACTS


                        (a) On or about July 7,2017,ZASLAVSKIY and his co-con|pirators
  marketed REcoin as a new cryptocurrency that would be backed by real estate investments.

                        (b)     In or about July 2017,ZASLAVSKIY and his co-conspirators

  launched a promotional website for REcoin in which REcoin was marketed as the first ^ver
  cryptocurrency backed by real estate.                                                    ^
                        (c)     In or about August 2017, a counter near the top of the REcoin

  website stated that over 2.8 million REcoin tokens had been purchased.

                        (d)     On or about September 5, 2017,ZASLAVSKIY and his co-

  conspirators marketed Diamond as a tokenized membership in which Diamond coins were

  backed by diamonds.                                                                          j

                                                  11
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 12 of 16 PageID #: 445




                        (e)      On or about September 6, 2017,ZASLAVSKJY and his co-

  conspirators marketed Diamond as a blockchain technology.

                         (f)     In or about September 2017,ZASLAVSKIY and his co-

  conspirators launched a promotional website for Diamond.

                  (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                           COUNT THREE
                                      (Securities Fraud - REcoin)

                 30. The allegations contained in paragraphs one through 24 are realjeged and
  incorporated as iffully set forth in this paragraph.

                 31. In or about and between January 2017 and October 2017,both elates being
  approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

  MAKSIM ZASLAVSKIY,together with others, did knowingly and willfully use and employ

  one or more manipulative and deceptive devices and contrivances, contrary to Rule 103-5 ofthe

  Rules and Regulations ofthe U.S. Securities and Exchange Commission, Title 17, Code of

  Federal Regulations, Section 240.10b-5, by:(a)employing one or more devices, schenies and

  artifices to defraud;(b) making one or more untrue statements of material fact and omitting to

  state one or more material facts necessary in order to make the statements made,in the light of

  the circumstances in which they were made, not misleading; and(c)engaging in one oj more
  acts, practices and courses of business which would and did operate as a fraud and deceit upon
                                                                                         i



  one or more investors or potential investors in the REcoin ICO,in connection with the purchase




                                                   12
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 13 of 16 PageID #: 446




  and sale ofinvestments in the REcoin ICO,directly and indirectly, by use of means and

  instrumentalities ofinterstate commerce and the mails,                                 I

                 (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United States

  Code, Sections 2 and 3551 ^seq.l

                                            COUNT FOUR                                       '
                                    (Securities Fraud - Diamond)

                 32.     The allegations contained in paragraphs one through 24 are realleged and

  incorporated as iffully set forth in this paragraph.                                       |
                 33.     In or about and between January 2017 and October 2017,both dates being

  approximate and inclusive, within the Eastern District ofNew York and elsewhere,thejdefendant
  MAKSIM ZASLAVSKIY,together with others, did knowingly and willfully use and employ

  one or more manipulative and deceptive devices and contrivances, contrary to Rule 1 Ob|-5 ofthe
  Rules and Regulations ofthe U.S. Securities and Exchange Commission, Title 17, Code of

  Federal Regulations, Section 240.10b-5, by:(a)employing one or more devices, schemes and

  artifices to defraud;(b) making one or more untrue statements of material fact and omitting to

  state one or more material facts necessary in order to make the statements made,in the light of

  the circumstances in which they were made, not misleading; and (c)engaging in one or more

  acts, practices and courses of business which would and did operate as a fraud and deceijt upon

  one or more investors or potential investors in the Diamond IMO,in connection with the

  purchase and sale ofinvestments in the Diamond IMO,directly and indirectly, by use of means

  and instrumentalities ofinterstate commerce and the mails.
                                                                                                 j

                 (Title 15, United States Code, Sections 78j(b) and 78ff; Title 18, United ^tates
  Code, Sections 2 and 3551 et seq.)                                                                 j

                                                   13
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 14 of 16 PageID #: 447




                              CRIMINAL FORFEITURE ALLEGATION                               !

                 34. The United States hereby gives notice to the defendant that, upcjn his
  conviction ofany ofthe offenses charged herein, the United States will seek forfeiture|in
  accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

  Code, Section 2461(c), which require any person convicted ofsuch offenses to forfeit any

  property, real or personal, constituting, or derived from proceeds obtained directly or indirectly

  as a result ofsuch offenses.                                                             |
                 35.     If any ofthe above-described forfeitable property, as a result of^ny act or
  omission ofthe defendant:                                                                |
                        (a) cannot be located upon the exercise ofdue diligence; |
                        (b)      has been transferred or sold to, or deposited with, a third party;

                        (c) has been placed beyond thejurisdiction ofthe court; j
                        (d)      has been substantially diminished in value; or                I
                        (e)      has been commingled with other property which cannot b^ divided
  without difficulty;                                                                              ^
  it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), to




                                                   14
Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 15 of 16 PageID #: 448




  seek forfeiture ofany other property ofthe defendant up to the value ofthe forfeitable|property
  described in this forfeiture allegation.                                             |
                 (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States Code,

  Section 853(p); Title 28, United States Code, Section 2461(c))



                                                                    A TRUE BILL




                                                                    FCmEPERSO




  RICHARD P. DONOGHUE
  UNITED STATES ATTORNEY
  EASTERN DISTRICT OF NEW YORK




         ACTING UNITED^TATES ATTORNEY
         PURSUANTTQ28CFR mafi




                                                 15
                Case 1:17-cr-00647-RJD-RER Document 39 Filed 11/02/18 Page 16 of 16 PageID #: 449



F.#2017R01809
FORM DBD-34               No.
JUN.85

                                               UNITED STATES DISTRICT COURT

                                                EASTERN District o/NEW YORK
                                                     CRIMINAL DIVISION

                                               THE UNITED STATES OF AMERICA
                                                                vs.

                                                     MAKSIM ZASLA VSKIY
                                                                                         Defendant.


                                                 SUPERSEDING INDICTMENT
                      (T. 15, U.S.C., §§ 78j(b) and 78ff; T. 18, U.S.C., §§ 981(a)(1)(C), 1349,2 and 3551
                              T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))

                                A true bill.


                                                                                        Foreperson

                         Filed in open court this
                         of                           A.D. 20

                                                                                              Clerk


                          Bail, $




                                      Julia Nestor, Assistant US,Attorney(718)254-6297


                                                                      16
